Herlihy, J. P.
The petitioner, a pharmacist, brings an article 78 proceeding to, review the determination of the Board of Regents which revoked his license. The petitioner was charged with unprofessional conduct in violation of section 6804 (subd. 1, par. h) of the Education Law, as defined by subdivision 10 of section 57 of the Regulations of the Commissioner of Education (8 NYCRR 63.3 [j]). In his answer to the charges preferred by the board, it was stated: “He admits he did not make an inventory of the narcotics on hand in the pharmacy of Union Hospital at the time of the termination of his employment ” and further that he “ did mix certain drugs, the names of which he does not now remember, and did tear up certain inventory cards containing records of drugs dispensed to patients”. In his affidavit in support of the petition, he made a similar admission. Section 6804, as pertinent hereto, provides that any licensee authorized to practice pharmacy may have his license revoked “ h Upon proof that the holder thereof has been guilty of unprofessional conduct as defined by the regents”. The section further provides that the board may promulgate rules, when necessary, to define and clarify the provisions of this subdivision. In accordance therewith, section 63.3 of the Official Compilation of Codes, Rules and Regulations of the State of New York provides in part: “Unprofessional conduct in the practice of pharmacy within the meaning of section 6804 of the Education Law shall include hut shall not he limited to the following: * * * (j) willfully or knowingly violating any federal, State or local law, regulation, or rule designed to protect public health by controlling the manufacturing, distributing, selling or dispensing of drugs and/or narcotics.” (Emphasis supplied.) The uneontroverted proof in this record is sufficient to sustain the board’s determination of unprofessional conduct pursuant to section 6804 (subd. 1, par. h) or pursuant to the rules as adopted, or both. It would be difficult to conceive of actions more unprofessional than of this pharmacist and his conduct in the hospital. While the Board of Regents did not accept the recommendation of the State Board, there was sufficient evidence to justify its finding that the petitioner’s license be revoked. The petitioner may, in accordance with subdivision 2 of section 6804 of the Education Law, apply for reissuance of his license, if so advised. Determination confirmed and petition dismissed, without costs. Reynolds, Taylor, Aulisi and Hamm, JJ., concur.